Citation Nr: 0033833	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Henriquez

INTRODUCTION

The veteran had active service from June 1963 to March 1967, 
from June to July 1967, and from May 1973 to April 1974.  

In a September 1996 rating action, the RO denied service 
connection for PTSD and in a June 1998 rating action, the RO 
denied an increased (compensable) rating for malaria.  The 
veteran perfected timely appeals of both rating actions.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in August 
2000.  A transcript of the hearing is of record.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder as a result of events he claims he 
experienced during his service in Vietnam.   

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-
99 (October 18, 1999).  If VA determines the veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The report of a VA hospitalization from December to March 
1995 includes a diagnosis of PTSD; hence, a diagnosis of 
PTSD is of record.  Furthermore, in a statement received in 
July 1995, the veteran identified various in-service 
stressful events, to include (1) being assigned to a diving 
crew where he was assigned to "cut bodies out of wreckage 
and recover drowned victims; (2) being part of the base 
alert security force where he was dispatched to sites where 
planes had crashed and had to recover bodies and body parts; 
(3) being part of a Marine landing party (extraction team) 
in November to December 1966 where he recovered downed 
pilots and aircraft; (4) being transported to the USS 
Roosevelt to fight a fire that took many lives, in December 
1966 or January 1977; (5) learning that a close personal 
friend, Clarence W. Stoddard, Jr., was killed on September 
14, 1966 when his plane was shot down over North Vietnam; 
and (6) learning that other close friends, Russell Holly and 
Dean Words, had been killed.  As none of the veteran's 
claimed in-service stressful events involve any combat 
service of the veteran, corroboration of such events is 
necessary.

In August 1995, the RO sent a request for verification of 
the veteran's claimed stressors to the United States Army & 
Joint Service Environmental Support Group (ESG) (now United 
States Armed Services Center for Research of Units Records) 
(Unit Records Center).  In this regard, the RO forwarded to 
ESG a list of the attached stressors noted above, with the 
exception of the veteran's assertions concerning the deaths 
of Russell Holly and Dean Words.  

In an August 1996 response, ESG confirmed that Commander 
Clarence W. Stoddard was killed in action on September 14, 
1966 in North Vietnam (according to U.S. navy casualty 
data).  It was noted that Commander Stoddard was a pilot 
assigned to Attack Squadron Twenty Five, which was stationed 
aboard the USS Coral Sea (the veteran was assigned to this 
ship from 1965 to 1966).  It was also noted that the command 
history of the USS Franklin D. Roosevelt confirmed that on 
November 4, 1966, while the ship was in the Gulf of Tonkin, 
a fire broke out in the supply storeroom.  Eight crewman 
were killed as a result of the incident, however, the 
history of the Coral Sea did not state that assigned 
crewmembers were transported to the Roosevelt to render 
assistance during the fire.  Lastly, the ESG commented that 
in order to conduct research into the veteran's stressors 
concerning his participation in rescue operations resulting 
from aircraft accidents and drownings, he had to provide 
specific dates, full names and complete unit designations.

During an August 2000 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he during his 
assignment as a night petty officer, a man walked into a 
propeller of an airplane.  The veteran helped to straddle 
the man and put a belt around his arm to try and cut off the 
blood flow.  The veteran couldn't completely remember his 
name but he indicated that it might be Whitehouse or 
Whiting.  He also stated that a friend of his by the name of 
Russell B. Holly was killed sometime during the month of 
November 1966 in a propeller accident or by a bomb.  With 
regard to the death of Commander Stoddard, the veteran 
stated that while he was growing up, he did no have a mother 
and seldom saw his father and that Commander Stoddard looked 
after him and they become close friends.  The veteran 
claimed that he was the last one to talk to Commander 
Stoddard before his plane was shot down in North Vietnam.  
The veteran testified that all these events took place 
during his deployment in the Gulf of Tonkin.    

Inasmuch as the record establishes that Commander Stoddard 
was killed as indicated by the veteran, and that the veteran 
served in Vietnam during the time in which this incident 
occurred, it would appear that verification of a stressor is 
established.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (Court) held that by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  In Suozzi, the Court found that a radio log, 
which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim for service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor).

Having established that the occurrence of an in-service 
stressful event, the question remains as to whether such 
event is medically sufficient to result in a diagnosis of 
PTSD, and whether there is a medical nexus between current 
symptomatology and the specific claimed in-service stressor.  
In this regard, the Board would emphasize that the question 
of whether a particular stressor is sufficient to support a 
diagnosis of PTSD is a medical, not an adjudicative 
question.  See Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  
Moreover, the diagnostic criteria to establish PTSD has 
shifted from an objective to a more subjective standard.  
Id.  

Thus, the Board finds that additional examination of the 
veteran and an opinion in this regard is needed in order to 
reach an equitable resolution of the veteran's claim.  The 
Board further finds, as explained below, that if the VA 
psychiatrist who is designated to examine the veteran 
determines that the corroborated stressor is not sufficient 
to support a diagnosis of PTSD, additional development to 
obtain, from ESG and a supplemental medical opinion, will be 
necessary.

As regards the malaria claim, the veteran contends that his 
service-connected malaria has increased in severity and 
should receive a higher evaluation.  In particular, the 
veteran alleges that he currently experiences night sweats 
and recurrent headaches one to two times a month.

The veteran originally filed his claim for an increase 
compensation in December 1994.  A VA examination was 
conducted in April 1998 in conjunction with his claim for 
increased compensation benefits.  The veteran stated that he 
was initially diagnosed with malaria in 1965.  He had one 
recurrent admission to the hospital in 1968.  Since that 
time, approximately once or twice a month, he described 
recurrent night sweats associated with recurrent headaches.  
The examiner's impression was history of malaria vivax with 
recurrent symptoms of night sweats, one to two times per 
month in association with recurrent headaches.

Effective August 30, 1996 (prior to the filing of the 
veteran's claim for an increase), new rating criteria for 
malaria were promulgated, now codified under 38 C.F.R. § 
4.88, Diagnostic Code 6304.  Although the new criteria rate 
residuals of malaria on the basis of liver or spleen damage, 
the Board would point out that the most recent VA 
examination made no specific findings relative to the liver 
or spleen.  Under these circumstances, further examination 
of the veteran relative to his malaria claim is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following development and action:

1.  With regard to the veteran's claim 
for service connection for PTSD, the 
veteran should be examined by a VA 
psychiatrist to determine whether it is 
at least as likely as not that he has 
PTSD as a result of the only currently 
verified in-service experience (i.e., 
the death of Commander Stoddard).  The 
examiner must be instructed that only 
those corroborated experiences may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the stressors established by the record. 

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who 
is designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folders.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  The RO should then review the 
record.  If the VA psychiatrist has 
indicated that the veteran has PTSD as a 
result of a verified in-service 
stressful experience (the death of 
Commander Stoddard), then the RO should 
make no further attempt to verify 
additional stressors, skip the 
development requested in paragraph 4, 
below, and proceed with paragraph 5.  If 
the psychiatrist determines that the 
verified in-service stressful experience 
is not sufficient to support a diagnosis 
of PTSD, then the RO should undertake 
all necessary development to establish, 
through independent means, the other in-
service stressful events alleged by the 
veteran.  This should include affording 
the veteran opportunities to provide 
additional information (as deemed 
necessary by the former ESG) concerning 
the remaining purported stressors 
previously forwarded to that 
organization and to submit statements 
from former service comrades and others 
corroborating the claimed occurrences; 
as well as (regardless of the veteran's 
response to the request for information) 
an attempt to verify (through the Unit 
Records Center and/or any and all other 
appropriate sources), the deaths of Dean 
Words and Russell B. Holly, and the 
veteran's participation in rescue 
missions, based on the information 
already provided.  

4.  If no additional in-service 
stressful experience(s) is/are verified, 
then the RO may proceed to paragraph 5, 
below.  If any additional in-service 
stressful experience(s) is/are verified, 
the RO should obtain a supplemental 
psychiatric opinion on the question of 
whether all of the veteran's verified 
in-service stressful experiences are 
sufficient to support a diagnosis of 
PTSD. 

5. With regard to the veteran's claim 
for an increased (compensable) rating 
for malaria, the RO should arrange for 
an examination of the appellant by an 
appropriate specialist to determine the 
extent and severity of malaria or any 
residuals thereof found to be present.  
The entire claims file, to include a 
complete copy of this remand must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All necessary tests (to 
include spleen and liver function 
studies) should be performed, and 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner should 
note whether the veteran's malaria is 
active.  The examiner should also 
indicate the nature of any residual 
spleen or liver damage determined to be 
present and related to his service-
connected malaria.  The examiner should 
also offer an opinion as to whether any 
headaches or night sweats noted are 
related to the malaria suffered in 
service.  All examination findings, 
along with the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

6. After completion of the foregoing, 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for PTSD and an increased (compensable) 
rating for malaria on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, to include 
the benefit-of-the-doubt doctrine (see 
38 U.S.C.A. 5107(b) (West 1991)).  The 
RO should provide adequate reasons and 
bases for its decisions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

7.  If the benefit(s) sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




